421 F.2d 1394
UNITED STATES of America, Plaintiff-Appellee,v.Jessie Spence SUTTON, Defendant-Appellant.
No. 28177 Summary Calendar.
United States Court of Appeals Fifth Circuit.
February 2, 1970.

Howard R. Pigford, Meridian, Miss. (Court-appointed) for defendant-appellant.
Robert E. Hauberg, U. S. Atty., E. Donald Strange, Asst. U. S. Atty., Jackson, Miss., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Ironically, with the ink scarcely dry on our opinion affirming co-defendants' convictions for the underlying moonshine offenses, United States v. Campbell, 5 Cir., 1969, 419 F.2d 1144 [Dec. 2, 1969], this appeal on judicial screening1 falls by random assignment to almost the same panel challenging the revocation of probation based upon the illegal Sunday sale of liquor in Alabama just 15 days after the 2-month jail sentence expired.


2
After an evidential hearing the Court found that the occurrence took place and that it did not constitute entrapment. A revocation proceeding is not the trial of a criminal case, Manning v. United States, 5 Cir., 1947, 161 F.2d 827, cert. denied, 332 U.S. 792, 68 S. Ct. 102, 92 L. Ed. 374; Broadus v. United States, 5 Cir., 1963, 317 F.2d 212, cert. denied, 375 U.S. 829, 84 S. Ct. 74, 11 L. Ed. 2d 61. The fact findings are fully supportable. That is the end of it.


3
Affirmed.



Notes:


1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing. See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Co., 5 Cir., 1969, 417 F.2d 526, Part I [Oct. 7, 1969]